DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly Lawson on 06/22/2021.
The claim set filed on 09/24/2020 is amended as follows: 
In claim 28, line 8, replace “displaying a graphical representation of at least a part of the vehicle on a display” with –displaying a graphical representation of at least a part of the vehicle on a display mounted within the vehicle, oriented for view by a user seated in the vehicle--. 

Response to Arguments
Applicant’s arguments, filed on 06/01/2021, with respect to claims 21, 28, and 35 have been fully considered and are persuasive.  Therefore the previous rejections have been withdrawn. 

Specification
The amendment to the title of the invention filed on 09/24/2020 is accepted, and thus the previous objection is now moot. 

Allowable Subject Matter
Claims 21-38 and 40-41 are allowed.
With respect to claims 21, 28, and 35, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed “generate an indicator and a graphical representation of at least a portion of the vehicle based on the received signals 
Claims 22-27, 29-34, 36-37, and 40-41 depend from the claims above and are allowed for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859